 In, the Matterof S. G.TAYLOR CHAIN COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,LOCAL550, A.F. OF L.CaseNo. 13-RD5155.Decided September18, 1914Mr. William J. Scott,for the Board.Mr. Richard P. Tinkham,of Hammond,Ind., for the Company.Mr. H. L.Dawson,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF -ELECTIONSTATEMENT OF THE CASEUpon petitionduly filed byInternationalBrotherhoodof Elec-tricalWorkers, Local550, A.F. of L.,herein calledthe Union,alleg-ing that a question affecting commerce had arisen concerning therepresentation of employeesof S. G. Taylor ChainCompany, Ham-mond,Indiana, herein called the Company,the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Gustaf B. Erickson,Trial Examiner.Said hearing was heldat Hammond,Indiana, onAugust 16, 1944.The Company and theUnion appeared,participated,and were afforded full opportunity tobe heard, to examine and cross-exaln'iiidwitnesses,acid to introduceevidence-bearing on the issues.The TrialExaminer's rulings madeat the hearing-are -free from prejudicial- error and are hereby affirmed.All parties were affordedopportunityto file briefs with the Board.Upon the entire record inthe case, theBoard makes the following:iFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYS.G. Taylor Chain Company is an Illinois corporation operatinga plant at Hammond, Indiana, where it is engaged in the manufac-ture and sale of metal chains and fittings.The Company purchasesabout 10,000 tons of raw materials annually, a substantial amount ofwhich is shipped to it from points outside the State of Indiana.The58 N. L. It. B., No. 68.330 S.G. TAYLOR CHAIN COMPANY331Company manufactures finished products amounting to 10,000,000pounds annually, over 90 percent of which is shipped to points outsidethe State of Indiana.The Company admits that it is engaged in commerce within themeaning of -the- National Labor-Relations Act.II. THEORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local 550, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III. THE QUESTION CONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of certain of its employees until suchtime as the Union is certified by the Board.sents a.substaiitial number of employees in the unit hereinafter foundto be appropriate.'We find that a question affecting commerce, has arisen concerningthe representation of employees of the Company, within the meaningIV. THE APPROPRIATE UNITThe Union urges that all maintenance electricians and helpers ofthe Company, excluding all other employees, constitute an appro-priate unit.The only controversy with respect to the unit concernsthe definition of maintenance electricians and helpers.The Union -contends that the Company employs only one mainte-employs seven persons who should properly fall within the appropri-ate unit.In addition to the maintenance electrician and the helperthe Company carries on its pay roll three millwrights and two repair-men.The latter two classes of employees also do some electrical workin the plant.Millwrights perform electrical work from 10 to 30 per-cent of their time, and the repairmen about 5 percent of their time.Millwrights and repairmen assist the electrician and his helper butare not allowed to install fuses in the Company's circuits.The Com-pany carries on its pay roll a separate department known as theelectrical department.The Company lists only the maintenance elec-trician and the helper as being in that department.There is no his-tory of collective bargaining among the employees of the Company,1The Union presented one dues payment card bearing the name of an employee In theunit.There are two employees in the appropriate unit. 332 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Union has not sought to organize any employees other thanthe maintenanceelectrician and the helper.We conclude that themaintenanceelectrician and the helper constitute a well-defined craft,and as such, constitute an appropriate bargaining unit.We find that the maintenance electrician and the helper of the Com-pany, excluding millwrights, repairmen, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes -in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with S. G. Taylor ChainCompany, Hammond, Indiana, an election by secret ballot shall beconducted as early as possible, but not later. than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, -of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding,,any who-have since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Brotherhood of Elec-tricalWorkers,,Local 550, A. F. of L., for the purposes of collectivebargaining.